DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks including Exhibit A filed on 08/30/21. Claims 20, 22, 38 and 41 have been amended, no new claims have been added and no claims have been cancelled. Accordingly, claims 13-16 and 20-41 remain pending and under examination on the merits.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to a method of desensitizing and/or inducing tolerance and/or maintaining tolerance in a peanut-allergic subject by orally administering a gastro-intestinal release capsule comprising a peanut composition to the subject. While Walser et al teach the same method and composition, their method is primarily drawn to the subject opening the capsule an mixing the contents with food. Wasler et al disclose that the said capsule can be also swallowed whole. Nadeau also teach a method of inducing tolerance to subjects at risk of having an allergic reaction to allergens such as nuts and disclose orally administering a composition to the subject by way of a capsule, tablet, granules, etc. While both references disclose administering a capsule unopened, this method is one of the many options provided. In other words, there is no recognition that avoiding the contact between the composition and the oral mucosa is The technical effects of such a combination of characteristics is to offer a capsule that can be taken unopened, allowing the taste, color and smell to be effectively masked, eliminating food disgust and thus avoiding the nocebo effect. Furthermore, by avoiding contact of the peanut composition with the oral mucosa the risk and intensity of allergic reactions and more generally the side effects are reduced while maintaining or enhancing therapeutic efficacy” (See Remarks, page 8).
Accordingly, Applicants have persuasively argued that the prior art would not have motivated one of ordinary skill in the art to administer the composition in an unopened dosage form to avoid contact with the buccal mucosa. 
Claims 13-16 and 20-41 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                    /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616